The defendant’s petition for certification for appeal from the Appellate Court, 34 Conn. App. 368 (AC 11365), is granted, limited to the following issues:
“ 1. Did the Appellate Court correctly conclude that the statutes governing the use of deadly physical force in self-defense do not incorporate any formerly existing common law ‘right to kill during the commission of a “robbery?” ’
“2. Did the Appellate Court correctly conclude, on the basis of the facts as found by the trial court, that the defendant’s statement, given shortly after the defendant had exhibited signs of physical illness and *910at a time when he was emotionally upset, was not involuntary within the meaning of the due process clause of the fourteenth amendment to the United States constitution as expounded in Colorado v. Con-nelly, 479 U.S. 157 (1986)?
The Supreme Court docket number is SC 14966.
Louis S. Avitabile, special public defender, in support of the petition.
Margaret Gaffney Radionovas, assistant state’s attorney, in opposition.
Decided July 14, 1994
“3. Was the Appellate Court correct in applying State v. Medina, 228 Conn. 281 (1994), to conclude that the record was inadequate to permit review of the defendant’s claim that Ms statement was given involuntarily in violation of article first, § 8, of the Connecticut constitution?
“4. If the record was adequate to permit review of this state constitutional claim, should the Appellate Court have concluded that the remaining prongs of State v. Golding, 213 Conn. 233 (1989), were satisfied and that his statements should have been excluded under the state constitution?”